Citation Nr: 0124693	
Decision Date: 10/16/01    Archive Date: 10/23/01

DOCKET NO.  97-33 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for arteriosclerotic heart 
disease.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. W. Koennecke, Counsel


INTRODUCTION

The appellant served on active duty from October 1962 to 
October 1982.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 1995 rating decision of the 
Baltimore, Maryland, Department of Veterans Affairs (VA) 
Regional Office (RO).  Jurisdiction currently resides with 
the Atlanta, Georgia RO.


FINDINGS OF FACT

1.  Hypercholesterolemia was diagnosed in service.

2.  The post-service development of arteriosclerotic heart 
disease had been attributed by competent medical opinion to 
untreated inservice hypercholesterolemia.


CONCLUSION OF LAW

Arteriosclerotic heart disease was incurred in military 
service.  38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. 
§ 3.303(d) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant was denied service connection for heart 
disease with coronary artery bypass grafting in a July 1995 
rating decision.  He filed a timely notice of disagreement 
as to that decision in August 1995, and specifically 
referenced a finding of hypercholesterolemia in service.  
This contention in the notice of disagreement was then 
addressed by the RO in an August 1997 rating decision as 
entitlement to service connection for hypercholesterolemia, 
and the issue of entitlement to service connection for 
hypercholesterolemia was then developed for appellate 
review.  The Board has recharacterized the issue to reflect 
the appellant's actual disagreement with the July 1995 
rating decision, however in doing so we are not deciding the 
present appeal on a different basis than did the RO.  The 
Board has considered the same law and regulations as did the 
RO and in light of this and the favorable decision, there is 
no prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The VCAA is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099 (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In 
this case, even though the RO did not have the benefit of the 
explicit provisions of the VCAA, VA's duties have been 
fulfilled.  

The duty to notify the appellant and his representative of 
any information and evidence needed to substantiate and 
complete a claim has been met by virtue of the July 1995 and 
August 1997 rating decisions, and the Statement of the Case 
and Supplemental Statements of the Case issued during the 
pendency of this appeal.  38 U.S.C.A. §§ 5102, 5103A (West 
Supp. 2001); 66 Fed. Reg. 45620, 45632 (August 29, 2001) (to 
be codified at 38 C.F.R. § 3.159(b)). 

The duty to assist the appellant in obtaining evidence 
necessary to substantiate the claim has been met, in that the 
RO made reasonable efforts to obtain relevant records 
adequately identified by the appellant.  In fact, it appears 
that all evidence identified by the appellant relative to 
this claim has been obtained and associated with the claims 
folder.  38 U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. Reg. 
45620-45632 (August 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(c)).  **A hearing was conducted before the RO and a 
transcript associated with the claims folder.  In light of 
the competent medical opinions of both VA and private 
physicians, additional medical examination is not necessary.  
38 U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. Reg. 45620, 
45632 (August 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(c)(4)).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
or disease.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  Service 
connection connotes many factors but basically it means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces.  38 C.F.R. 
§ 3.303(a) (2001).

Service connection may be established when arteriosclerosis 
or cardiovascular-renal disease is manifested to a 
compensable degree within one year following service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (2001).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
Presumptive periods are not intended to limit service 
connection to diseases so diagnosed when the evidence 
warrants direct service connection.  The presumptive 
provisions of the statute and the Department of Veterans 
Affairs regulations implementing them are intended as 
liberalizations applicable when the evidence would not 
warrant service connection without their aid.  38 C.F.R. 
§ 3.303(d) (2001).

Service connection generally requires medical evidence of a 
current disability; evidence of incurrence or aggravation of 
a disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, a nexus, or 
link, between the inservice disease or injury and the current 
disability as provided by competent medical evidence.  Cohen 
v. Brown, 10 Vet. App. 128, 137 (1997); Caluza v. Brown, 7 
Vet. App. 498 (1995) aff'd per curiam, 78 F.3d 604 (Fed.Cir. 
1996) (table); see also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303 (1998); Layno v. Brown, 6 Vet. App. 465 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

When all the evidence is assembled, the determination must 
then be made as to whether the evidence supports the claim or 
is in relative equipoise, with the veteran prevailing in 
either event, or whether a preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The appellant has consistently contended that since 
hypercholesterolemia was identified in service and has been 
linked by various physicians to the post-service development 
of heart disease, that service connection for post-service 
heart disease is warranted.  The appellant testified to that 
effect before the RO in July 1998.

Heart disease or hypercholesterolemia was not identified at 
the time of entry into service in 1962.  In January 1978 the 
appellant's serum cholesterol was 320 and 
hypercholesterolemia was assessed.  The risks of 
cardiovascular disease were explained, and the appellant's 
cholesterol was to be checked every year.  No prescribed 
therapy was instituted.  Subsequent service examinations 
documented normal evaluations of the cardiovascular system.  
At the time of his retirement examination in October 1982, 
the appellant's cardiovascular system was normal, his chest 
X-ray was normal, and his cholesterol level was 271.

On VA examination in February 1983, his cardiovascular 
examination was normal and no heart disease was identified.  
Hyperlipidemia was indicated.  Laboratory blood testing 
results dated in February 1983 indicated high levels of serum 
cholesterol.  Post-service medical records revealed the onset 
of exertional chest pain in about September 1987.  A 
diagnosis of arteriosclerotic heart disease was entered in 
December 1987.  The appellant had his first myocardial 
infarction in 1992 with subsequent coronary artery bypass 
grafting.  He had his second myocardial infarction in 1997.

In an unsigned draft letter dated in June 1998, Kent. W. 
Peterson, M. D. wrote that he had provided primary care to 
the appellant between 1971-1973 and that he was also a 
national leader in preventative, occupational and 
environmental medicine.  He had followed the appellant's 
medical condition periodically over the ensuing years and had 
recently reviewed the appellant's medical records.  The 
doctor noted that the appellant had first been diagnosed with 
hypercholesterolemia in service but that apparently this was 
not followed up medically.  Dr. Peterson felt that this was 
apparently a reflection of past medical ignorance on the 
powerful causal link between hypercholesterolemia and 
subsequent cardiovascular disease.  The doctor clearly 
remembered that the appellant was not overweight, was 
physically fit, normotensive and did not smoke.  The doctor 
stated that hypercholesterolemia clearly had long-term 
consequences on the appellant's health, having contributed 
substantially to his two myocardial infarctions and his 
coronary artery bypass graft surgery.  Given the well 
pinpointed date of first diagnosis and the duration and 
intensity of the appellant's military service, it was quite 
clear that the appellant's subsequent adverse cardiovascular 
health outcomes were a direct result of conditions incurred 
and first diagnosed during active military service.

In an undated letter submitted in June 1998, Cesar Sibaust, 
M. D. stated that he had met the appellant in 1976 and that 
at that time he had presented with high cholesterol levels.  
To his knowledge, the appellant did not receive treatment for 
this condition, most likely due to the fact that the 
relationship between a sustained state of 
hypercholesterolemia and damage to the cardiovascular system 
had not been established.  At that time the appellant was 
physically fit, normotensive and did not smoke.  In 
subsequent years, the direct relation between the state of 
stress and maintenance of high cholesterol levels associated 
with the genesis of arteriosclerotic cardiopathy has been 
clearly established.  It was his medical opinion that this 
sustained situation of hypercholesterolemia diagnosed and 
untreated during his active military service, had a direct 
bearing and enormously contributed to the appellant's two 
myocardial infarctions and coronary artery bypass graft 
surgery.

A senior year cardiology fellow from the VA Medical Center in 
Atlanta submitted a medical opinion dated in June 1998.  The 
physician had cared for the appellant since November 1996.  
At that time the appellant carried diagnoses of 
atherosclerotic coronary artery disease, stable angina, 
hypercholesterolemia, and he was status post coronary artery 
bypass grafting.  He was treated for hypercholesterolemia, 
which was considered to be an ongoing medical condition that 
needed adequate treatment and care.  The physician stated 
that it had come to his attention that the appellant was 
first diagnosed with hypercholesterolemia midway through his 
military service.  In his opinion, the hypercholesterolemia 
which had been present for a numerous number of years had 
definitely contributed to his present chronic medical 
condition, including a recent myocardial infarction.  The 
physician continued that the appellant's long term history of 
hypercholesterolemia had no doubt had an effect and 
substantially contributed to his atherosclerotic artery 
disease and myocardial infarction.  It was fairly clear that 
the appellant had some adverse cardiovascular outcome as a 
result of the condition while in military service.

Pursuant to 38 U.S.C.A. §§ 1110 and 1131, compensation is 
authorized for "disability" resulting from "disease" or 
"injury" incurred or aggravated during active service.  In 
interpreting these statutory provisions, the Office of 
General Counsel issued VA O.G.C. Prec. Op. No. 82-90 which 
defined "disease" as, "any deviation from or interruption 
of the normal structure or function of any part, organ, or 
system of the body that is manifested by a characteristic set 
of symptoms and signs and whose etiology, pathology, and 
prognosis may be known or unknown," citing Dorland's 
Illustrated Medical Dictionary 385 (26th ed. 1974).  Disease 
may be in response to environmental factors, infective 
agents, inherent agents, or a combination of these factors.  
VA O.G.C. Prec. Op. No. 6-86.  Hypercholesterolemia is an 
excess of cholesterol in the blood.  DORLAND'S ILLUSTRATED 
MEDICAL DICTIONARY, 28th Ed., pp. 792 (1994).  The medical 
evidence submitted in the appellant's behalf, specifically 
the assertion that it was an "ongoing medical condition," 
leads the Board to the conclusion that excess cholesterol in 
the appellant's blood was not simply a lab finding or risk 
factor, but represented in this appellant a deviation from 
normal metabolic functioning.  Thus, it appears to fall 
within the commonly accepted definition of disease.

The competent medical opinions presented, to which a high 
degree of probative value is assigned, have indicated that 
untreated hypercholesterolemia in service led to the 
development of arteriosclerosis and arteriosclerotic heart 
disease.  The link between the inservice disease and the 
current disability has been made through these medical 
opinions.  Thus, elevated cholesterol in service (the 
disease) has been associated by competent medical opinion 
with a chronic disability (arteriosclerotic heart disease) 
incurred coincident with service in the Armed Forces.  

The Board acknowledges that arteriosclerosis or 
cardiovascular disease was not diagnosed in service or within 
the presumptive period.  This fact does not seem to the Board 
to refute the notion that the hypercholesterolemia shown in 
service was the initial manifestation of a disease process 
that culminated in the cardiovascular disease that was 
diagnosed a number of years later.  Service connection is 
warranted for arteriosclerotic heart disease on the basis 
that all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  See 38 
C.F.R. § 3.303(d) (2001).  In any case, the Board is of the 
opinion that the veteran is entitled to the benefit of the 
doubt on this material issue.  See 38 U.S.C.A. § 5107(b).  As 
there is no evidence to the contrary, it follows that the 
claim must be granted.  Gilbert v. Derwinski, 1 Vet. App. 49, 
54 (1990). 38 C.F.R. § 3.303(d) (2001).  


ORDER

Service connection for arteriosclerotic heart disease is 
granted.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

